Citation Nr: 0632199	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In June 2004 and July 2005, the Board 
remanded the case for further development.  Unfortunately, 
the 2005 remand orders were not adequately complied with.  
Where the remand orders are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the 
appeal must be remanded again for compliance with the July 
2005 remand.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the July 2005 remand, the Board found that the veteran's 
claim for service connection for peripheral neuropathy had 
never been initially adjudicated on the merits of the claim.  
Such adjudication was necessary prior to appellate 
consideration of the issue.  It was also noted that the 
veteran had submitted a June 2005 claim for service 
connection for diabetic neuropathy.  Along with the claim, 
the veteran had submitted a copy of a June 2005 treatment 
record indicating that he had diet-controlled diabetes with 
an assessment that included diabetic neuropathy.  

It was reported in the Board's remand that the record 
included an earlier treatment record dated in October 2002 
that specifically noted that the veteran had no known 
diabetes.  It was also pointed out that it was unclear from 
the evidence of record how long the veteran had been 
diagnosed with diabetes.  

The Board found that the veteran's claim for service 
connection for diabetic neuropathy was inextricably 
intertwined with the issue of entitlement to peripheral 
neuropathy.  It was determined that the issue of service 
connection for diabetic neuropathy should be initially 
considered by the RO before further appellate action was 
taken on the appellant's current claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, it was 
determined that the veteran's claim for service connection 
for diabetic neuropathy was to be resolved prior to further 
appellate action on the issue of entitlement to service 
connection for peripheral neuropathy.  

The Board notes that the following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

Actions taken by the RO subsequent to the Board 2005 remand 
include initial consideration of the claim of service 
connection for peripheral neuropathy on the merits as 
evidenced by a July 2006 supplemental statement of the case 
(SSOC).  It is noted, however, that the RO did not adequately 
address or initially adjudicate the claim of service 
connection for diabetic neuropathy as requested in the 2005 
remand.  Thus, the issue cannot be deemed as "moot" (see #2 
of the July 2005 remand directions), and readjudication by 
the RO of the issue of service connection for peripheral 
neuropathy on a de novo basis was premature.  As pointed out 
above, a remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall, 
supra.  

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO for the 
following:  

1.  As to the issue of entitlement to 
service connection for diabetic 
neuropathy, the AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 711, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  Thereafter, the RO should take the 
appropriate steps to adjudicate the claim 
of entitlement to service connection for 
diabetic neuropathy, to include as a 
result of inservice exposure to 
herbicide.  If deemed necessary by the 
RO, they should feel free to schedule a 
pertinent VA examination to determine the 
type of or etiology of, any current 
diabetes.  This includes whether any 
current diabetes is related to inservice 
exposure to herbicides.  



3.  After the RO has adjudicated the 
issue of entitlement to service 
connection for diabetic neuropathy, to 
include inservice exposure to herbicides, 
they should readjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy, claimed as a 
residual of inservice herbicide exposure, 
on a de novo basis, in light of all 
pertinent evidence and legal authority.  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


